G. H. A. KUNST, Judge.
George Skelton, the husband of Lottie Skelton and the father of Marjorie Ann Skelton, in the course of his employment with respondent received injuries causing his death on October 17, 1935.
A claim under the shortened procedure provision of the Court of Claims Act was made and the court considered the factual and legal matters pertaining to said claim and made an award, all of which is fully reported in the court’s opinion, 2 Ct. Claims (W. Va.) 85.
The claim now here presented is made for $5.00 per month for the months of January and February, 1945, in continuation of the award made in the above mentioned claim. Said Marjorie Ann Skelton, after February 28, 1945, will have reached the age of sixteen years, the time limit fixed for said payments.
Respondent recommends and the attorney general approves its payment. An award of ten dollars ($10.00) is made to claimant.